                  Case 04-12030-MFW           Doc 2521-2       Filed 07/08/21      Page 1 of 1

                       UNITED STATES BANKRUPTCY COURT
                                District of Delaware
                            824 Market Street, 3rd Floor
                               Wilmington, DE 19801
In Re:                                                         Chapter: 7
Breuners Home Furnishings Corp.
2501 Oregon Pike
Lancaster, PA 17601
 EIN: 33−0676647                                               Case No.: 04−12030−MFW
Breuners Home Furnishing Corporation
Breuners Home Furnishing
Breuners Home Furniture
Breuner's
Breuner's Home Furnishing Corporation




                                            NOTICE OF HEARING

        Michael Hampton has filed a Motion for Release of Unclaimed Funds.

       A hearing regarding this motion is scheduled for 8/11/21 at 02:00 PM at the United States Bankruptcy Court,
824 Market Street, 5th Floor, Courtroom #4, Wilmington, DE 19801 . Objections are due on or before 8/4/21 .




                                                                            Una O'Boyle, Clerk of Court


Date: 7/8/21




(VAN−455)
